Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. RU2018144800, filed on 12/18/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019, 05/01/2020 and 03/01/2021 is being considered by the examiner.
Drawings
The drawing submitted on 08/07/2019, is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Koopferstock on 03/05/2021.
The application has been amended as follows: Claim 19 (Cancelled).
Allowable Subject Matter
Claims 1-8, and 10-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record Nishiyama et al.(US 2014/0046666 A1) teach: [0059] The assigning unit 26 assigns a speaker ID to each piece of utterance data, which is obtained by the dividing unit 25 by dividing the speech data, based on the corresponding acoustic features. [0065] When the second receiving unit 28 receives the instruction information indicating the utterance data to which a speaker name is to be given, the generating unit 30 generates a candidate list based on the operation history information. The candidate list contains the candidate speaker names from which the user can select a speaker name to be given to the utterance data that is identified by the utterance ID specified in the instruction information which is received by the second receiving unit 28. [0066] In the first embodiment, the generating unit 30 generates a candidate list that indicates the correspondence between the candidate speaker names and the probability at which each speaker name specified in the operation history information is given to the utterance data that is identified by the instruction information. [0069] The first calculating unit 34 calculates first probabilities based on the operation history information. Herein, the first probabilities indicate, from the correspondence relationship between speaker IDs and speaker names specified in the operation history information, the probabilities at which the speaker names are associated with the speaker IDs. In other words, for each speaker ID specified in the operation history information, the first probability indicates the probability at which the utterance data identified by the utterance ID corresponding to that speaker ID is given the speaker name corresponding to that speaker ID by the user. [0143] The fourth calculating unit 40 calculates third probabilities based on the operation history information and based on the speaker identification information that has been extracted. The third probabilities indicate the probabilities at which the speaker identification information belonging to all speaker names specified in the operation history information is included in at least the utterance data to which a speaker name is to be given. [0144] Herein, although the third probabilities indicate the probabilities at which the speaker identification information belonging to all speaker names specified in the operation history information is included in at least the utterance data to which a speaker name is to be given, it is desirable that the third probabilities indicate the probabilities at which the speaker identification information belonging to all speaker names specified in the operation history information is not only included in the utterance data to which a speaker name is to be given but also included in the previous piece of utterance data to the utterance data to which a speaker name is to be given. 
The prior art of record Gerl et al. (US 2009/0119103) teach: [0031] Some speaker identifications occur when the processor or controller executes a likelihood function that may indicate that a received speech input corresponding to a speaker model. The speaker model may be part of a speaker model set. Identification may occur through a statistical analysis that measures a likelihood that the received speech input corresponds to each speaker model in the speaker model set. In some applications the statistical analysis measures the likelihood that the received speech input corresponds to some or to each user created speaker model in a speaker model set. In some applications the predetermined criterion is based on the one or more determined likelihood functions that may be executed when speech is received.
The prior art of record Lovitt (US2016/0125879 A1) teach: [0019] As described above with respect to FIG. 1, the other environmental sensor data may include acoustic data collected before and/or after the key phrase was uttered. For example, the computing device may continually collect acoustic data and store the acoustic data in a buffer. When the key phrase is detected, the computing device may analyze the stored acoustic data for information relevant to a probability that the key phrase was uttered by an identified user. Such information may include, but is not limited to, whether the identified user was speaking within a window of time (e.g. within a few minutes) before and/or after detection of the utterance of the key phrase. [0023] In some implementations, environmental data may be analyzed to detect user behavioral patterns that may be used as additional inputs to a probability determination. For example, where acoustic data is analyzed to determine whether a user was speaking prior to utterance of the key phrase, analysis of voice data may be used to determine whether the identified user tends to speak a lot or speak a little. This information may then be used as an input to the probability determination, such that information regarding whether a user spoke before and/or after a keyword utterance may be weighted based upon how often the user tends to speak.
The prior art of record Matsuoka (US 2015/0205568A1) teach: [0142] In the example in FIG. 4, it is registered that the user whose registered voice signal 801 is "0002.wav" has said "let's make dinner while watching the cookery program", at a certain timing. Therefore, when the speaker corresponding to the registered voice signal 801 being "0002.wav" says similar words, such as "cookery program", for example, at a separate timing, the identification processor 103 can judge that there is a high probability that the words have been spoken by the speaker corresponding to the registered voice signal 801 being "0002.wav".
The prior art of record Jungin et al. (US 2018/0182386 A1) teach: [0167] In various embodiments, in the first language model 500, the probability that the input speech data matches words/phrases belonging to the keypad usage history be set higher than the probability that the input speech data matches other words/phrases. For example, assuming that the user enters "sin" more frequently than "seen" on the SMS through the keypad, the probability that the word "sin" contained in the first language model matches the speech data may be set to 75 percent, and the probability that the word "seen" matches the speech data may be set to 25 percent. As another example, assuming that the user enters "seen" more frequently than "sin" on the SMS through the keypad, the probability that the word "seen" contained in the first language model matches the speech data may be set to 75 percent, and the probability that the word "sin" matches the speech data may be set to 25 percent. Therefore, since the user uses "seen" more frequently on the SMS, it is possible to induce the language model to produce a speech recognition result conforming to the user's intention, improving the accuracy of speech recognition.
The prior art of record Yoshida (WO2012/063360 A1) teaches: (Abstract) An information output device is mounted in a device comprising a speech input function, executes speech recognition processing on speech input by a user and calculates likelihoods, and then outputs speech recognition candidates. In addition, statistical candidates, which are candidates having a high usage frequency, are determined in accordance with the usage situation of the user when speech is input, for example the date and time when the user is inputting speech. A display control means determines a display item ratio for the speech recognition candidates and the statistical candidates in accordance with the likelihoods of the speech recognition candidates obtained by means of the speech recognition processing, and the display control means displays the candidates in a display unit. By changing the ratio of the speech recognition candidates and the statistical candidates displayed in accordance with the probability of the speech recognition results, it is possible to present beneficial candidates to the user.
The prior art of record alone or in combination failed to teach, for claims 1 and 17, “for each given one of the set of registered users, a first probability parameter indicative of the speaker of the user utterance being the given one of the set of registered users; executing, by the electronic device, a user frequency analysis of the use of the voice- controllable device by each given one of the set of registered users to generate, for each given one of the set of registered users, a second probability parameter, the second probability parameter being an apriori frequency based probability; generating, for the electronic device, for each given one of the set of registered users an amalgamated probability based on the first probability and the second probability associated therewith; selecting, by the electronic device, the given one of the set of registered users as the speaker of the user utterance, the given one being associated with a highest value of the amalgamated probability value; wherein the user frequency analysis weighs a sub-set of apriori probability for each one of the set of registered users, the sub- set including a pre-determined number of more recent past calculations.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Mutagi (US 9698999 B2) teach: Natural language controlled devices may be configured to activate command recognition in response to one or more wake words. Techniques are provided to enable a voice controlled system to detect or receive an indication of a secondary device available to be controlled. The voice controlled system communicates with the secondary device to obtain information related to the secondary device. The voice controlled system may output of an audio query requesting audio input data related to controlling the secondary device from a user and generate, based on the requested audio input data, recognition data utilized to recognize of at least part of one or more commands to issue one or more controls to the secondary device.
The prior art of record Hoffman (US 8768838 B1) teach: (iii) a verification platform configured to verify a user online using the bid verification data, wherein a user's authority to access the rule-module nexus is verified, and; (iv) a user account registry platform configured to access financial accounts via the rule-module nexus, wherein upon the verification platform verifying the user is authorized to access the rule-module nexus, the user is provided online access via the rule-module nexus to a plurality of proprietary financial accounts of the user for completing the financial transaction; whereby, a nexus access token and a rule-module nexus provide an authorized user access to a plurality of proprietary financial accounts for processing a financial transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656